Title: From George Washington to Henry J. Sleght, 16 November 1782
From: Washington, George
To: Sleght, Henry J.


                  
                     Gentlemen,
                     Kingston 16th Novr 1782
                  
                  I receive with peculiar pleasure, the affectionate Address of the Trustees of the Freeholders and Commonalty of the Town of Kingston—Your polite & friendly reception of me is a proof of its sincerity.
                  While I view with indignation the marks of a wanton & cruel enemy, I perceive with the highest satisfaction that the heavy Calamity which befel this flourishing Settlement seems but to have added to the Patriotic spirit of its Inhabitants; and that a New Town is fast rising out of the Ashes of the old.
                  That you & your worthy Constituents may long enjoy that Freedom for which you have so nobly contended is the sincere wish of Gentn Yr most Obedt & Hbl. Ser.
                  
                     Go: Washington
                     
                  
               